Citation Nr: 0602951	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by dysphagia, regurgitation, and acid reflux (collectively 
identified as achalasia).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1984 to 
November 1984, and from November 1989 to April 1992, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2005, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he has a throat 
condition as related to Gulf War Syndrome from taking 
medications to protect against biological agents like anthrax 
and from exposure to chemicals like burning oil.  The veteran 
testified that he first noticed the symptom of regurgitation 
the day after separation from service, that he was having a 
hard time swallowing (dysphagia) about a year later, and that 
he eventually developed acid reflux.

After review, the Board notes that the record contains a 
diagnosis of achalasia; however, the Board observes that 
achalasia is a generic condition that has been used to 
collectively identify the veteran's symptoms of dysphagia, 
regurgitation, and acid reflux.  Thus, the record does not 
contain a clear diagnosis.  Due to the unexplained nature of 
the veteran's dysphagia, regurgitation, and acid reflux, the 
Board finds that a VA Persian Gulf War examination is needed 
to determine the etiology of any disability manifested by 
dysphagia, regurgitation, and acid reflux.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA Persian 
Gulf War examination to determine the 
nature, extent, and etiology of any 
disability manifested by dysphagia, 
regurgitation, and acid reflux 
(collectively identified as achalasia), 
to include as due to an undiagnosed 
illness.  The veteran's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner is asked to address the 
following:

a.  State whether the veteran's 
complaints of dysphagia, regurgitation, 
and acid reflux (collectively identified 
as achalasia) are attributable to a 
diagnosed disability and, if so, whether 
such diagnosed condition is related to 
service.

b.  If his complaints of dysphagia, 
regurgitation, and acid reflux 
(collectively identified as achalasia) 
cannot be attributed to a diagnosed 
illness, specify:

(i) whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by dysphagia, regurgitation, and acid 
reflux (collectively identified as 
achalasia), as established by history, 
physical examination, and laboratory 
tests, that has either (1) existed for 
6 months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period; 
or,

(ii) whether the undiagnosed 
dysphagia, regurgitation, and acid 
reflux (collectively identified as 
achalasia) were caused by a 
supervening condition or event.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for a disability 
manifested by dysphagia, regurgitation, 
and acid reflux (collectively identified 
as achalasia).  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

